DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
Claims 12, 17-18 and 23-24 are pending. The 112(a) rejection is withdrawn due to the amendment.

Response to Arguments
Applicant’s arguments based on the amended claims, see pages 4-5, filed March 8, 2021, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejections over Wang (CN 102979751 A) in view Bear of claim 12 has been withdrawn.
However, this feature does not appear patentable in view of Wang (US 2015/0211539) which discloses a booster compressor (BAC, Fig. 3 left) after and opposite to the main compressor (MAC, Fig. 3).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 17-18 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the driver shaft-end coupling" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Claims 17-18 and 23-24 are indefinite based on their dependence on claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0211539) in view of Wang (CN 102979751 A, see IDS filed on 1/4/2018 and translation submitted on 6/28/2019).
	In regards to claim 12, Wang ‘539 discloses a compression unit (Fig. 3) for supplying high and low pressure services to a plant, the compression unit comprising:
a single driver (21) coupled to a first end and a second end oppositely disposed from the first end (Fig. 3); 
a first unit (BAC, Fig. 3 left) operatively connected to the first end, the first unit being a compressor; and 
a second unit (MAC) operatively connected to the second end, the second unit comprising: 
a bull gear (46, see integrated geared MAC par. 12) coupled to the second end, 
a first pinion (par. 12) engaged with the bull gear, a second pinion (par. 12) engaged with the bull gear, 
a plurality of first stages (101A, 101B) on opposing ends (Fig. 3);
a plurality of second stages (102, 103) on opposing ends (Fig. 3)
wherein (i) a plurality of first stages (101A, 101B) are fluidly connected with the plurality of second stages (102, 103) such that a fluid is configured to pass through each of the plurality of first stages, and then pass through each of the plurality of second stages to thereby form a first multi stage compression unit, and (ii) an inlet of the compressor (BAC) is fluidly connected to an outlet of the second unit in which the compressor receives fluid at a flow rate generated at the outlet of the second unit to form an additional multi stage compression unit (par. 12, Fig. 3).
Wang does not explicitly disclose the driver with driver shaft-ends, a compressor with an overhung impeller, the second unit with the first pinion coupled to a first driven shaft, the first driven shaft having opposing ends, the second unit with the second pinion coupled to a second driven shaft, the second driven shaft having opposing ends, a plurality of first overhung impellers, each of the plurality of first overhung impellers coupled to one of the opposing ends of the first driven shaft, and a plurality of second overhung impellers, each of the plurality of second overhung impellers coupled to one of the opposing ends of the second driven shaft.
Wang ‘751 discloses a compression unit with a driver (1) with driver shaft-ends (Fig. 1), a integrated geared compressor with overhung impellers (Fig. 5), a compressor unit (2) with a first pinion coupled to a first driven shaft, the first driven shaft having opposing ends (Fig. 5), the compressor unit with the second pinion coupled to a second driven shaft, the second driven shaft having opposing ends (Fig. 5), a plurality of first overhung impellers (left, Fig. 5), each of the plurality of first overhung impellers coupled to one of the opposing ends of the first driven shaft, and a plurality of second overhung impellers (right, Fig. 5), each of the plurality of second overhung impellers coupled to one of the opposing ends of the second driven shaft (Fig. 5).
Wang ‘539 discloses a compression unit however is silent about shaft ends, an overhung impeller, driven shafts of pinions, impellers and impellers being coupled on opposing ends of driven shafts. Wang ‘751, which is also directed to a compression unit, discloses shaft ends, overhung impellers, driven shafts of pinions, and impellers being coupled on opposing ends of driven shafts which an arrangement that overcomes the defect of compression units and improves energy savings with higher safety and stability (page 5, lines 1-4 of translation). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the compression unit of Wang ‘539 by providing the driver with driver shaft-ends, the integrated compressor with an overhung impeller, the compressor unit with the first pinion coupled to a first driven shaft, the first driven shaft having opposing ends, the compressor unit with the second pinion coupled to a second driven shaft, the second driven shaft having opposing ends, a plurality of first impellers, each of the plurality of first impellers coupled to one of the opposing ends of the first driven shaft, and a plurality of second overhung impellers, each of the plurality of second overhung impellers coupled to one of the opposing ends of the second driven shaft, as taught by Wang ‘751, to improve energy savings and to provide higher safety and stability (page 5, lines 1-4 of translation).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0211539) in view of Wang (CN 102979751 A) and in further view of Lenderink (EP 2,083,172 Al).
The modified compression unit of Wang contains all of the claimed elements except the driver shaft-ends are the ends of a single driver shaft.
Lenderink discloses driver shaft ends (2, 3) of a single driver shaft (“motor shaft”) connect to first and second units (Fig., abstract).
Wang ‘539 discloses a compression unit with a driver, however does not disclose the ends of the driver shaft being the ends of a single driver shaft. Lendrink, which is also directed to a multi-stage compressor configuration with compressors on opposing sides of a driver, disclose the ends of the driver shaft being the ends of a single driver shaft which provides an arrangement that eliminates couplings that limit operation of the compressor and causes non-optimal rotor dynamics (see par. 3) and eases withdrawal of inner bundles (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the compression unit of Wang by providing the driver shaft ends are the ends of a single driver shaft, as taught by Lenderink, to eliminate couplings that limit operation of the compressor and causes non-optimal rotor dynamics (par. 3) and to enable easy withdrawal of inner bundles (par. 6).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0211539) in view of Wang (CN 102979751 A) and in further view of BBC (GB 202,295 A).
The modified compression unit of Wang contains all of the claimed elements except the first and second driven shafts are configured to rotate at different rotary speeds.
BBC discloses a compression unit with first and second driven shafts are configured to rotate at different rotary speeds with increasing speeds at the outlet (page 2, lines 29-36).
Wang ‘539 discloses a first unit with multiple compression stages, however does not disclose the first and second driven shafts are configured to rotate at different rotary speeds. BBC, which is also directed to a compression unit, disclose increasing the speed of the rotors to provide a maximum efficiency with a minimum requirement of material (BBC page 2, lines 29-36). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the compression unit of Wang by providing a compression unit with first and second driven shafts are configured to rotate at different rotary speeds with increasing speeds at the outlet, as taught by BBC, to provide a maximum efficiency with a minimum requirement of material (BBC page 2, lines 29-36).

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0211539) in view of Wang (CN 102979751 A) and in further view of Palomba (US 2011/0008186).
The modified compression unit of Wang ‘539, as modified by Wang ‘751, comprises the driver shaft ends with couplings (Wang ‘751 4) that operatively connect and couple the first driver shaft end to the first unit and the second driver shaft end to the bull gear (Wang ‘751 Fig. 2), however the modified compression unit of Wang lacks flexible couplings.
Palomba discloses a motor driving rotors via joints (par. 45) which can be flexible couplings (par. 46).
Wang ‘539, as modified by Wang ‘751, comprises joints in between the driver-shaft ends and the first unit and the second unit, however do not disclose whether these are flexible joints. Palomba, which is also directed to a multi stage compression unit, discloses flexible joints which enables misalignment of the shafts, and absorbs shocks and vibrations. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the compression unit of Wang ‘539 by providing a flexible coupling, as taught by Palomba, to enable misalignment of the shafts, and to absorb shocks and vibrations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745      

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                          
4/28/2021